     Case 1:20-cv-01671-NONE-HBK Document 17 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANCISCO VENACIO RIVERA,                         Case No. 1:20-cv-01671-HBK
12                       Petitioner,                    ORDER TRANSFERRING CASE TO THE
                                                        UNITED STATES DISTRICT COURT FOR
13           v.                                         THE SOUTHERN DISTRICT OF
                                                        CALIFORNIA
14    ROSEMARY NDOH,
                                                        (Doc. Nos. 1, 12)
15                       Respondent.
16

17

18          Petitioner Francisco Venacio Rivera, represented by counsel, is proceeding on his petition

19   for writ of habeas corpus filed under 28 U.S.C. § 2254. (Doc. Nos. 1, 12). Petitioner, who is

20   incarcerated in Kings County, which is within the jurisdiction and venue of the Fresno Division of
21   this court, challenges his August 28, 2017 sentence and conviction entered by the Superior Court
22
     of San Diego, which is located within the jurisdiction and venue of the San Diego Division of the
23
     United States District Court for the Southern District of California.
24
            Under 28 U.S.C. § 2241(d), because Petitioner is in custody under a state court judgment
25

26   and sentence, jurisdiction is proper in the judicial district where the petitioner was convicted or

27   where petitioner is incarcerated. Therefore, both the Southern District of California and the Eastern

28
                                                        1
     Case 1:20-cv-01671-NONE-HBK Document 17 Filed 12/14/20 Page 2 of 2


 1   District of California have concurrent jurisdiction. See 28 U.S.C. § 2241(d); Rumsfeld v. Padilla,
 2   542 U.S. 426, 428 (2004). It is the policy of this court that a petition should be heard in the District
 3
     Court where the petitioner was convicted. Local Rule 191(f). Consequently, the court will transfer
 4
     this matter to the Southern District of California. 28 U.S.C. §§ 1404(a), 2241(d); Local Rule
 5
     191(f).
 6

 7             Accordingly:

 8
               1. This action is transferred to the United States District Court for the Southern District of
 9
               California, San Diego Division; and
10
               2. All future filings shall reference the new case number assigned and shall be filed at:
11

12                                    United States District Court
                                      Southern District of California
13                                    San Diego Division
                                      333 West Broadway
14                                    San Diego, CA 92101

15
     IT IS SO ORDERED.
16

17
     Dated:       December 14, 2020
18                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28
                                                          2
